Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered September 19, 2016. The order granted the motion of plaintiff for summary judgment. It is hereby ordered that said appeal is unanimously dismissed without costs {see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988, 988 [4th Dept 1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1st Dept 1978]; see also CPLR 5501 [a] [1]). Present—Whalen, P.J., Centra, Lindley, Troutman and Winslow, JJ.